OFFICEOF THEATTORNEY
                      GENERAL ST*TEOF TEXliS
   JOHN CORNYN




                                            June 2, 1999



The Honorable Ken Armbrister                       Opinion No. JC-0059
Chair, Committee on Criminal Justice
Texas State Senate                                 Re: Whether article 4582b of the Revised Civil
P.O. Box 12068                                     Statutes and Texas Funeral Service Commission
Austin, Texas 78711                                rules preclude a funeral establishment designating
                                                   the embalming facilities of another funeral
                                                   establishment as its embalming room, from
                                                   retaining a licensed embalmer as an independent
                                                   contractor, and related questions (RQ-0054)

Dear Senator Armbrister:

         You ask a variety of questions about article 4582b of the Revised Civil Statutes, TEX.REV.
CIV. STAT.ANN. art. 4582b (Vernon 1976 & Supp. 1999), which governs funeral directing and
embalming, and the authority of the Texas Funeral Service Commission to regulate the funeral
service industry. Because article 4582b requires each funeral establishment to have an on-site
embalming room, see id. § 4(C) (V emon Supp. 1999), we conclude that a funeral establishment may
not designate an off-site embalming facility to satisfy this statutory requirement. We also conclude
that a licensed embalmer may work as an independent contractor for a funeral establishment on the
premises of the funeral establishment or in the embalming room of another licensed funeral
establishment. Because neither article 45821, nor the Texas Funeral Service Commission rules, see
22 TEX.ADMIN.CODEch. 203 (1998), require a funeral establishment to make disclosures about the
location of embalming when permission to embalm is given orally, none is required. Neither article
4582b nor the Commission rules require an embalmer who has no contractual relationship with the
customer to make price disclosures to the customer, nor do the statute or rules generally require the
funeral establishment to disclose the price charged to the funeral establishment for embalming by
the embalmer. Finally, we conclude that if the Commission employs in-house an investigator, the
investigator must meet one ofthe three qualifications listed in section 6D(f)( l)-(3) of article 4582b.
A person employed by the Commission as an inspector may serve as an investigator if he or she
meets one of these three qualifications.

        We begin with a brief review of the statutory and regulatory framework. Article 4582b
establishes the Texas Funeral Service Commission (the “Commission”) composed of nine
commissioners appointed by the Governor with the consent of the Senate. TEX. F&v. CIV. STAT.
The Honorable Ken Armbrister - Page 2                 (.Jc-0059)




ANN.art. 4582b, 5 2 (Vernon Supp. 1999).’ Among other responsibilities, the Commission licenses
persons, namely funeral directors and embalmers, id. 5 3, and premises, namely funeral
establishments and commercial embalming establishments, id. 5 4.

        Article 4582b provides that a “funeral director” is “a person who for compensation engages
in or conducts, or who holds himself out as being engaged, for compensation, in preparing, other
than by embalming, for the burial or disposition of dead human bodies.” Id. 5 l(A)(l). Such a
person must hold a funeral director license. Id. § l(A)(2). Au “embalmer” is a “person who for
compensation disinfects or preserves a dead human body” by various means. Id. § l(D). All persons
who engage in the practice of embalming must be licensed embalmers. Id. Article 4582b authorizes
the Commission “to prescribe and maintain a standard of proficiency, professionalism, and
qualifications of those engaged.    in the practice of a funeral director or embalmer and to determine
the qualifications necessary to enable any person to lawfully practice as a funeral director, to embalm
dead human bodies, and to collect fees therefor.” Id. 5 3A.

        The Commission is also authorized to license two types ofpremises, funeral establishments
and commercial embalming establishments. Id. 5 4(A)-(C). The term “funeral establishment” refers
to “a place of business used in the care and preparation for burial or transportation of dead human
bodies, or any place where one or more persons, either as sole owner, in co-partnership, or through
corporate status, represent themselves to be engaged in the business of embalming and/or funeral
directing, or are so engaged.” Id. § l(G). Section 4(C) of article 4582b requires a funeral
establishment to have a physical plant, equipment, and personnel consisting of the following eight
items:

                 1. Some facilities in which funeral services may be conducted;

                 2. A physical plant which meets building standards and fire safety
                 standards of the state and of the municipality in which the
                 establishment is located;

                 3. Access to rolling stock consisting of at least one motor hearse;

                 4. A preparation room containing facilities, equipment, and supplies
                 required by commission rule to ensure the provision of adequate
                 embalming services and other facilities necessary to comply with the
                 sanitary code of the state and the municipality in which the room is
                 located;




         ‘House Bill 3516, which has passed both Houses of the Texas Legislature and is awaiting the Governor’s
signature, would change the composition of the Commission and reduce the number of commissioners from nine to six.
See Act of May 24, 1999, 76th Leg., RX, H.B. 3516 (to be codified at TEX.REV.CIV. STAT.ANN.art. 4582b)
(amending section 2(A)(l) of article 4582b).
The Honorable Ken Armbrister - Page 3            (JC-0059)




               5. A display containing sufficient merchandise to permit reasonable
               selection, including five (5) or more adult caskets . ;

               6. Sufficient licensed personnel who will be available to conduct the
               operation of the funeral establishment;

               7. A physical plant located at a fixed place, and not located on any
               tax-exempt property or cemetery; and

               8. A physical plant which meets the health standards or health
               ordinances of the state and of the municipality in which the
               establishment is located.

Id. 9 4(C).

        A “commercial embalming establishment” is one that “embalms for licensed funeral
establishments and does not sell any services or merchandise directly or at retail to the public.”
Id. 5 l(L). Pursuant to section 4(C), an establishment that functions solely as a commercial
embalmer must have a “commercial embalmers establishment license” but is not “required to meet
the requirements of sub-sections 1 and 5 of this paragraph.” Id. $ 4(C). In other words, unlike a
funeral establishment, a commercial embalming establishment is not required to have “facilities in
which mneral services may be conducted,” id. 9 4(C)(l), or a merchandise display, id. 5 4(C)(5).
Article 4582b does not contain any other provisions that pertain only to commercial embalming
establishments and often uses the term “funeral establishment” to refer to both commercial
embalming establishments that embalm for funeral establishments and funeral establishments that
provide a full range of services directly to the public. See, e.g., id. $5 l(G), 4(A), (B), (D)-(J).

        In addition to the authority to license, the Commission is empowered to “adopt rules and
prescribe forms necessary to administer” article 4582b pursuant to the Administrative Procedures
Act. Id. $ 5(A), (B); see also id. 94 3(I) (authorizing Commission to issue rules to effect intent of
section 3 funeral director and embalmer licensing provisions); 4(F) (authorizing Commission to issue
rules to effect intent of section 4 funeral establishment licensing provisions). The Commission is
authorized to discipline licensed funeral directors and licensed embalmers, see id. 5 3(H), and funeral
establishments and commercial embalming establishments, see id. 5 4(D), and to assess
administrative penalties against or reprimand a regulated person or establishment in violation of
article 4582b or a Commission rule, id. $5 3(H), 4(D), 6G, 6H. The Commission must inspect
funeral establishments and commercial embalming establishments annually, id. 5 4(G), and is also
authorized to investigate complaints against its licensees, id. 5 6D.

        In answering your questions, in addition to discussing article 458213, we will address
 Commission rules implementing and interpreting article 4582b, see 22 TEX. ADMIN.CODEch. 201
 (1998) (practice and procedure); ch. 203 (substantive rules), and pertinent Federal Trade
 Commission regulations governing funeral industry practices, see 16 C.F.R. pt. 453 (1999). The
The Honorable Ken Armbrister - Page 4            (JC-0059)




federal regulations do not apply in a state if an appropriate state agency applies for an exemption and
the Federal Trade Commission determines that state law provides the same or greater protection to
consumers. See id. 4 453.9. Commission counsel informs us that Texas has not obtained an
exemption from these federal regulations. Finally, we note that legislation awaiting the Governor’s
signature would amend article 4582b in ways that would affect some of the conclusions of this
opinion. See infra notes 2,3,5. We address article 4582b only as currently in effect.

         In considering article 4582b and the Commission’s authority, we rely on the following rules
of statutory construction: Legislative intent is determined from a general view of the whole
enactment in question. Citizens Bankv. First State Bank, 580 S.W.2d 344,348 (Tex. 1979). The
interpretation of a statute by implication is permitted to supply an obvious intent not expressly
stated, but not to add to what the statute provides expressly. Massachusetts v. United N. & S. Dev.
Co., 168 S.W.2d 226, 229 (Tex. 1942). Nor may we interpret statutory provisions to permit the
making of agency “standards which are different from or inconsistent with the statute, even though
they may be reasonable and may be administered reasonably.” Bloom v. Texas State Bd. ofExam ‘rs
of Psychologists, 492 S.W.2d 460,462 (Tex. 1973).

         We also keep in mind these limitations on agency authority: “‘[AIn agency can adopt only
such rules as are authorized by and consistent with its statutory authority.“’ Railroad Comm ‘n v.
Arco Oil & Gas, 876 S.W.2d 473,481 (Tex. App.-Austin 1994, writ denied) (citations omitted).
An agency may not, “‘on a theory of necessary implication from a specific power, function, or duty
expressly delegated, erect and exercise what really amounts to a new and additional power or one
that contradicts the statute, no matter that the new power is viewed as being expedient for
administrative purposes.“’ Public Util. Comm ‘nv. GTE-Southwest, Inc., 901 S.W.2d 40 1,407 (Tex.
1995) (quoting Sexton v. Mount Oliver Cemetery Ass ‘n, 720 S.W.2d 129,137-38 (Tex. App.-Austin
1986, writ refd n.r.e.)). Nor may an agency rule “impose additional burdens, conditions, or
restrictions in excess of or inconsistent with the relevant statutory provisions.” AI-CO,876 S.W.2d
at 481.

        With this outline of the basic legal framework, we turn to your questions. You ask eleven
questions covering a number of issues regarding the requirements of article 4582b and Commission
rules and the authority ofthe Commission. See Letter from Honorable Ken Armbrister, Texas State
Senate, to Honorable John Comyn, Texas Attorney General (April 9, 1999) (on tile with Opinion
Committee) [hereinafter “Request Letter”]. We begin with your question about funeral
establishments and embalming facilities.

        I. FUNERAL       ESTABLISHMENTS           AND EMBALMING           FACILITIES

        You ask if “two or more separate, licensed funeral establishments [may] use a common
funeral establishment as their designated embalming facility.” Request Letter, supra, at 2 (question
no. 5). Because article 4582b requires each funeral establishment to have an on-site embalming
room, we conclude that a funeral establishment may not designate an off-site embalming facility to
satisfy this statutory requirement.
The Honorable Ken Armbrister - Page 5                (JC-0059)




        Section 4(C)(4) of article 4582b requires “[elach funeral establishment. to have a physical
plant      consisting” inter alia of “[a] preparation room containing facilities       required by
commission rule to ensure the provision of adequate embalming services.” TEX. REV. CIV. STAT.
ANN. art. 4582b $ 4(C)(4) (Vernon Supp. 1999). The Commission may discipline a funeral
establishment for failure to comply with section 4(C). Id. 5 4(D)(l)(a). This oftice recently
concluded that the Commission cannot by rule exempt funeral establishments that do not provide
embalming services from the section 4(C)(4) requirement. See Tex. Att’y Gen. LO-98-014, at 2
(noting that “[a] regulatory agency may not amend a statutory scheme by rule. See State v. Jackson,
376 S.W.2d 341,344-45 (Tex. 1964)“). As notedinthat opinion, section4(C)(4)requiresall funeral
establishments to have embalming rooms, even those that engage in funeral directing and the sale
of funeral merchandise, but that do not provide embalming services. See id. at 1.

        We conclude here, based on the express language of section 4(C), that not only must each
funeral establishment have an embalming room, but the embalming room of each funeral
establishment must be located on the premises. Section 4(C) sets forth the requisite “physical plant,
equipment, and personnel” of a funeral establishment. An embalming room, like the facilities for
funeral services or casket display, is part of the physical plant of the funeral establishment.
Furthermore, section 4(C)(7) requires a funeral establishment to have “[a] physical plant located at
a fixed place.” TEX. REV. CIV. STAT.ANN. art. 4582b, 5 4(C)(7) (Vernon Supp. 1999). This
provision requires the physical plant of a funeral establishment to be located on a single, fixed site.

        In sum, given that the section 4(C)(4) licensing requirement mandates that each funeral
establishment have an on-site embalming room, a funeral establishment may not satisfy the section
4(C)(4) licensing requirement by designating an off-site embalming facility located at another
funeral establishment (or commercial embalming establishment) as its embalming room.2 However,
as we will discuss below, see infru pages 8-9, a funeral establishment is not limited to using its on-
site embalming room and may have embalming performed at a licensed commercial embalming
establishment or the embalming facilities of another licensed funeral establishment.

         II. LICENSED       EMBALMERS          RETAINED        AS INDEPENDENT           CONTRACTORS

        Several of your questions relate to whether a funeral establishment may contract for the
services of an embalmer as an independent contractor rather than as an employee. See Request
Letter, supra, at 2-3 (question nos. 6-9). The first of these questions is whether an embalmer may
work in the embalming room of a funeral establishment as an independent contractor of the funeral
establishment. See Request Letter, sup+ at 2 (question no. 6).




          ‘House Bill 3516, which has passed both Houses of the Texas Legislature and is awaiting the Governor’s
 signature, would authorize the Commission to exempt a funeral establishment from the embalming IOCI~requirement
 under certain circumstances. See Act of May 24, 1999,76th Leg., RX, H.B. 3516 (to be codified at TEX.REV.CIV.
 STAT.ANN.art. 4582b) (amending section 4(D) of article 4582b).
The Honorable Ken Armbrister - Page 6            (X-0059)




          We have found no provision in article 4582b or the Commission rules that generally governs
the employment relationships of funeral establishments and licensed embalmers. Nor have we found
a provision that expressly precludes a licensed embalmer from working as an independent contractor
for a funeral establishment or a funeral establishment from retaining a licensed embalmer to embalm
on its premises as an independent contractor. On the other hand, we have found several provisions
in article 45 82b that suggest that a funeral home may employ embalmers as independent contractors.
Section 3(H)(19), for example, indicates that an embalmer may perform services for a funeral
establishment as an agent or subcontractor. It authorizes the Commission to discipline a funeral
director or embalmer for “[plerforming acts of funeral directing or embalming            in a capacity
other than that of an employee, agent, subcontractor, or assignee of a licensed funeral establishment
that has contracted to perform those acts.” TEX. REV. Crv. STAT.ANN. art. 4582b, 5 3(H)(19)
(Vernon Supp. 1999). The same is true of section 4(D)(l)(b), which authorizes the Commission to
sanction a licensed funeral establishment for the “[flailure by any person associated with the funeral
establishment, whether as an employee, agent, subcontractor, assignee, owner or otherwise, and
whether licensed or unlicensed, to comply with this Act or a rule adopted under this Act.” Id.
 5 4(D)(l)(b). In addition, section 4A requires that the following language be included in a written
consent for embalming by a school or college ofmortuary science: “The undersigned authorizes and
directs the funeral home, including apprentices or mortuary students under the direct supervision of
a licensed embalmer, and the funeral home’s employees, independent contractors, and agents to care
 for, embalm, and prepare the body of the decedent.” Id. 5 4A(d) (emphasis added). In sum, based
 on our review of article 4582b as a whole, we conclude that an embalmer may work as an
independent contractor for a funeral establishment. See Citizens Bank, 580 S.W.2d at 348
 (legislative intent is determined from a general view of the whole enactment in question).

         It has been suggested that a funeral establishment is precluded from retaining an embalmer
as an independent contractor because this arrangement would run afoul of the article 4582b
requirement that each funeral establishment designate a funeral director in charge who is “ultimately
responsible for compliance with mortuary laws” and who “may be charged with a violation of this
Act if a violation occurs in the funeral establishment,” TEX.REV.CIV. STAT.ANN.art. 4582b, 5 4(E)
(Vernon Supp. 1999), and a similar Commission rule, 22 TEX. ADMIN.CODE5 203.3 (1998). See
Brief from Jeffrey L. Schrader, Legal Counsel, Texas Funeral Service Commission, to Rick Gilpin,
Deputy Chief, Opinion Committee (July 23, 1998) (on file with Opinion Committee) [hereinafter
“FSC Brief’].        The “funeral director in charge” requirement does not preclude a funeral
establishment from retaining an embalmer as an independent contractor. Rather, this requirement
ensures that a funeral establishment that does obtain services from an independent contractor cannot
avoid liability for the acts of the independent contractor on the basis that the person or entity
performed the services as an independent contractor. In addition, we note that the Commission is
expressly authorized to discipline a licensed fimeral establishment for “[flailure by any person
 associated with the funeral establishment, whether as an employee, agent, subcontractor, assignee,
owner, or otherwise, and whether licensed or unlicensed, to comply with this Act or a rule adopted
under this Act.” TEX.REV.Crv. STAT.ANN.art. 4582b, !j 4(D)(l)(b) (Vernon Supp. 1999) (emphasis
 added).
The Honorable Ken Armbrister - Page 7           (JC-0059)




        It has also been suggested that an embalmer may not work as an independent contractor
because an embalmer who is not an employee of a funeral establishment or a commercial embalming
establishment must be a “commercial embalmer,” who may embalm only at a commercial
embalming establishment: “[A] commercial embalmer is the operator of a commercial embalming
establishment and can embalm on a commercial basis only in a licensed commercial embalming
establishment.” FSC Brief, supra, at 2. We are not persuaded by this construction of article 4582b
for the following reasons.

        Again, article 4582b provides for the licensing and regulation of embalmers and commercial
embalming establishments. Article 45821, does not provide for the licensing or regulation of
“commercial embalmers.” A person who engages in embalming for compensation must be licensed
as an embalmer. See TEX.REV. CIV. STAT.ANN.art. 4582b, $1(D) (Vernon Supp. 1999). Section
3(C) establishes the licensing requirements of an embalmer. An embalmer is clearly a natural
person. See, e.g., id. 5 3(C)(l)(a) (must be 18 years of age or older); (b)-(c) (educational
requirements). Article 4582b refers to commercial embalming in only two provisions. The first
reference defines the terms “commercial embalmer” and “commercial embalming establishment”
together in section l(L):

                        A “commercial embalmer” or “commercial embalming
               establishment” is one that embalms for licensed funeral
               establishments and does not sell any services or merchandise directly
               or at retail to the public, andshall otherwise meet the requirements of
               a licensed embalmer as provided by this Act. A commercial
               embalmer or a commercial embalming establishment may not employ
               an embalmer who is not licensed under this Act.

Id. 5 l(L) (emphasis added). This definition is somewhat ambiguous because it uses the term “one,”
which could refer to either a natural person, a business entity, or place of business, and also refers
to the section 3(C) embalmer licensing requirements, which apply only to a natural person. See id.
$ 3(C)(l). The second reference to commercial embalming is in section 4(C), which generally
provides for the licensing of funeral establishments and also requires that “an establishment which
functions solely as a commercial embalmer         shall have a commercial embalmers establishment
license.” Id. § 4(C). In providing that a commercial embalming establishment “shall not be
required to meet the requirements of sub-sections 1 and 5 of. paragraph C,” i.e., to have facilities
where funeral services may be conducted and a merchandise display, section 4(C) licenses
commercial embalming establishments as places ofbusiness rather than natural persons. Id. § 4(C).

         To construe these two provisions to mandate that a person who embalms as an independent
 contractor may only do so as the operator and on the premises of a commercial embalming
 establishment is “to make standards which are different from or inconsistent with” article 4582b.
 Bloom, 492 S.W.2d at 462. Again, no provision of article 45821, or the Commission rules provides
 that a licensed embalmer may not work as an independent contractor for a funeral establishment.
 The provisions of article 4582b referring to a “commercial embalmer” or “commercial embalming
The Honorable Ken Armbrister - Page 8            (JC-0059)




establishment” recognize the existence of establishments that are limited in scope to embalming,
require their licensure as a distinct subset of funeral establishments, excuse them from two of the
requirements applicable to funeral establishments, and require them to employ licensed embalmers.
These provisions also define a person who acts as a “commercial embalmer” as an embalmer
licensed under section 3. But these provisions simply do not regulate the conduct of “commercial
embalmers” as a group ofpersons distinct from licensed embalmers, see generally Tex. Att’y Gen.
Op. No. JC-0020 (1999) at 5-7 (concluding that where legislature has expressly authorized agency
to license certain occupations, it is reasonable to expect legislature to expressly authorize licensing
of additional occupations and concluding that such authority may not be implied), or speak to
whether a licensed embalmer may contract with a hmeral establishment as an independent
contractor. Moreover, to construe these two provisions to limit licensed embalmers to working
either as employees of funeral establishments and commercial embalming establishments or as
operators of commercial embalming establishments would be inconsistent with other provisions of
article 4582b, which clearly contemplate that funeral establishments may employ the services of
licensed embalmers as subcontractors. See discussion page 6 supra.

         Next you ask whether “an independent contractor (embalmer), who utilizes a particular
funeral home’s embalming facility, [may] perform embalming services for other funeral home
establishments at that licensed site.” Request Letter, supra, at 2 (question no. 7). Article 4582b
requires each funeral establishment to have an adequate embalming room and also provides for
commercial embalming establishments limited in scope to embalming. See TEX.REV. CIV. STAT.
ANN.art. 4582b, 5 4(C) (Vernon Supp. 1999). Thus, it clearly contemplates that a body taken to a
funeral establishment may be embalmed either on the premises of the funeral establishment or off-
site at the premises of a commercial embalming establishment. Section 4A of article 4582b, which
prescribes the language that must be included in a written consent for embalming at a school or
college of mortuary science, states that the consent “encompasses permission to embalm at the
funeral home facility or at anotherfacility equippedfor embalming, including a school or college
of mortuary science.” Id. 8 4A(d) (emphasis added). The term “another facility equipped for
embalming” is general and could embrace both commercial embalming establishments and other
funeral establishments. However, no provision of article 45821, expressly addresses whether a
funeral establishment may arrange for a body to be embalmed off site at another “full-service”
funeral establishment.

        A Commission rule requires that embalming generally “shall be performed only by
embalmers licensed by the commission, in properly equipped and licensed establishments.” 22 TEX.
ADMIN.CODE5 203,16(a)(l) (1998). Another Commission rule requires a funeral establishment to
use one of two disclosure forms when securing written authorization for embalming. Id. 4 203.22(d).
One of the two forms provides as follows:

                Authorization to Embalm/Transport. “The undersigned authorizes and
                directs the funeral home, including apprentices or provisional
                licensees, under the direct supervision of a licensed embalmer, and
                the funeral home’s employees, independent contractors, and agents
The Honorable Ken Armbrister - Page 9            (X-0059)




                to care for, embalm, and prepare the body of the decedent. The
                undersigned acknowledges that this authorization encompasses
               permission to embalm at the funeral home facility or at another
               facility equipped for embalming. This includes authorization to
                remove any medical device from the deceased and to dispose of such
                items at its discretion.”

Id. 5 203.22(d)(l) (emphasis added). The other form is substantially similar, but expressly permits
embalming at a school or college of mortuary science. Id. $203.22(d)(2). Both forms are derived
from section 4A(d) of article 45 82b, which prescribes the language that must be included in awritten
consent for embalming at a school or college of mortuary science. In prescribing these forms, the
Commission has not limited the statutory term “another facility equipped for embalming” to
commercial embalming establishments. We believe that these rules taken together effectively
construe article 4582b to permit a funeral establishment to transport a body to any licensed facility
equipped for embalming, either a commercial embalming facility or another “full-service” funeral
establishment.

        The Commission is charged with adopting rules and prescribing forms necessary to
administer article 4582b. See TEX.REV. CIV. STAT.ANN.art. 45821,s 5(A) (Vernon Supp. 1999).
The foregoing rules on embalming are consistent with article 4582b. See Arco, 876 S.W.2d at 481
(“[AIn agency can adopt only such rules as are authorized by and consistent with its statutory
authority.“‘) (citations omitted). Accordingly, we conclude that a funeral establishment may have
a body embalmed at either a licensed commercial embalming facility or another licensed funeral
establishment.’

        Next you ask “if [article 4582b] does not explicitly require an independent contractor to
obtain a commercial embalmers license to perform any of the activities above [i.e., to perform
embalming services as an independent contractor on the premises of a licensed funeral establishment
for the funeral establishment or for other funeral establishments], must the Funeral Service
Commission adopt that interpretation as a rule?’ Request Letter, supra, at 3 (question no. 8).
Generally, a state agency may enforce a statute by adopting rules of general applicability or by ad
hoc adjudication. See Railroad Comm’n v. Lone State Gas Co., 844 S.W.2d 679, 688-89 (Tex.
1992). As we have discussed, however, article 4582b does not provide for the licensing of
commercial embalmers per se. Rather, it requires that embalming must be performed by a licensed
embalmer. See TEX.REV.CIV. STAT.ANN.art. 45821,s l(D) (Vernon Supp. 1999). In the absence
of an express statutory provision requiring an embalmer to obtain a commercial embalmers license,
the Commission may not discipline a licensee for failing to obtain such a license or adopt such a
requirement by rule. Seegenerally Tex. Att’y Gen. Op. No. JC-0020 (1999) at 5-7 (concluding that
where legislature has expressly authorized agency to license certain occupations, it is reasonable to



       ‘Wenote that with the adoptionof HouseBill 3516,somefuneralestablishmentswouldnot be equippedto
 embalm. Seein@ note 2.
The Honorable Ken Armbrister - Page 10            (X-0059)




expect legislature to expressly authorize licensing of additional occupations and concluding that such
authority may not be implied).

          You also ask if whether, “[albsent a formal rule clarifying which activities require a
commercial embalmer’s license, [ ] the Funeral Service Commission [is] precluded from taking
administrative action against an entity that engages in activities referred to in the aforementioned
questions.” Request Letter, supra, at 3 (questionno. 9). The Commission is authorized to discipline
licensees for violations of article 4582b or Commission rules. See TEX.REV. CIV. STAT.ANN. art.
4582b, 5 3(II) (Vernon Supp. 1999) (“Action taken by the commission under this section [providing
for discipline of funeral directors and embalmers] may be based only on a violation of this Act or
a rule adopted under this Act.“); $ 4(D) (“Action taken by the commission under this section
[providing for discipline of funeral establishments] may only be based on a violation of this Act or
a rule adopted under this Act.“); 8 6G(a) (authorizing Commission to assess administrative penalty
if it determines that person or establishment “has violated this Act or a rule adopted under this Act”);
9 6H(a) (authorizing Commission to issue a reprimand if it determines that person or establishment
“has violated this Act or a rule adopted under this Act”). Again, as a general matter, the Commission
is not precluded from bringing an action against a licensee for conduct that it believes violates article
4582b that it has not prohibited by rule. See Lone State Gas Co., 844 S.W.2d at 688-89. The
Commission lacks authority to discipline a licensed embalmer for performing embalming without
a special “commercial embalmer’s license,” however, given that no such licensing requirement exists
in the statute. Seegenerally Tex. Att’y Gen. Op. No. JC-0020 (1999) at 5-7 (concluding that where
legislature has expressly authorized agency to license certain occupations, it is reasonable to expect
legislature to expressly authorize licensing of additional occupations and concluding that such
authority may not be implied). We express no opinion whether any particular conduct otherwise
violates article 4582b or a Commission rule.

        III. CONSUMER         DISCLOSURE

       Next, we turn to your questions regarding disclosure to consumers. Your first question
concerns disclosure regarding the location of embalming:

                         When a consumer has contracted with a funeral establishment
                for funeral services, is the funeral establishment required to disclose
                to the consumer that embalming will not be performed at the same
                facility? If so, is disclosure that the embalming might be performed
                at another location and authorization for this procedure adequate?

Request Letter, supra, at 1 (question no. 1) (emphasis in the original). We understand the concern
is whether the Commission is authorized to require a funeral establishment to disclose that a body
may be embalmed at another facility when permission to embalm is given orally rather than in
writing. See FSC Brief, supra, at 12. As we discuss below, neither article 4582b nor the
Commission rules require a funeral establishment to make disclosures about the location of
embalming when permission to embalm is given orally.
The Honorable Ken Armbrister - Page 11          (X-0059)




        Section 3(H)(ll) of article 4582b provides that the Commission may discipline a funeral
director or embalmer for “embalming a body without the express written or oral permission of a
person authorized to make funeral arrangements for the deceased or without making a documented
reasonable effort over a period of at least three (3) hours to obtain the permission.” TEX.REV.CIV.
STAT.ANN. art. 4582b, 5 3(H)(ll) (Vernon Supp. 1999). Thus, article 4582b generally permits
either written or oral permission to embalm. We note, however, that section 4A requires written
consent in order to use a dead human body for educational or instructional purposes. See id. 5 4A.
A funeral director or embalmer may not release a body to a school or college of mortuary science
without actual possession of such written consent. See id. $4A@).

        Commission rules also address permission to embalm. The rules provide that it is an unfair
or deceptive practice to embalm unless state or local law requires embalming; prior approval has
been obtained from a family member or other authorized person; or, if the funeral provider is unable
to contact a family member, the funeral provider has no reason to believe the family does not want
embalming performed and obtains subsequent approval. 22 TEX.ADMIN.CODE$9 203,10(a)(l), (2),
(3) (1998). In obtaining subsequent approval, the funeral provider must disclose that “no fee will
be charged if the family selects a service which does not require embalming, such as direct cremation
or immediate burial.” Id. 5 203.10(a)(3). This rule is similar to a Federal Trade Commission
regulation. See 16 C.F.R. 5 453.5 (1999).

         A funeral establishment must maintain written documentation of an oral permission to
embalm for two years. 22 TEX. ADMM.CODE5 203.22(a) (1998). When neither oral nor written
permission to embalm can be obtained, the funeral establishment is required to maintain for two
years ‘written documentation of the efforts taken over a period of at least three hours to obtain
permission to embalm.” Id. 5 203.22(b). And, as discussed above, when written authorization for
embalming is obtained, a funeral establishment is required to use one of two disclosure forms:
“Authorization to Embalm/Transport” or “Authorization to Embalm/Transport With Mortuary
Students.” Id. 5 203.22(d). These forms encompass “permission to embalm at the Iimeral home
facility or at another facility equipped for embalming.” Id. $ 203.22(d)(l), (2).

        Neither article 4582b nor the Commission rules require a funeral establishment to provide
any other more specific disclosures regarding the embalming location than those described above.
When permission to embalm is written, one of the two prescribed forms, which make disclosures
regarding the embalming location, must be used. When permission to embalm is oral, however,
neither article 4582b nor the Commission rules require a funeral home to make any disclosure
regarding the embalming location. Again, the Commission is authorized to discipline licensees for
violations of article 4582b or Commission rules. See discussion supra page 10.

         With respect to permission to embalm, you also ask, “When an independent contractor
 performs an embalming service, is the contractor required to obtain written permission to embalm
 from the consumer?’ Request Letter, supra, at 2 (question no. 3). Under article 4582b and the
 Commission rules, the funeral-services consumer has a contractual relationship with a funeral
 establishment, which is represented by a funeral director. See 22 TEX. ADMIN.CODE5 203.18(d)
The Honorable Ken Armbrister - Page 12            (JC-0059)




(1998) (“Only a licensed funeral director        shall present funeral services and merchandise to a
customer      and only a licensed funeral director shall sign all contractual agreements for funeral
services or merchandise.“). The funeral establishment is required to obtain written or oral
permission to embalm and, if written authorization is obtained, to disclose that embalming may be
performed at another location. See id. 5 203.22. Neither the statute nor the rules require additional
permission to embalm. Accordingly, we conclude that permission to embalm given to the funeral
establishment is sufficient and the embalmer may rely on the permission obtained by the funeral
establishment. We caution, however, that an embalmer who embalms a body as an independent
contractor will not necessarily avoid discipline under section 3(H)(ll) of article 4582b if the funeral
establishment failed “without making a documented reasonable effort” to obtain written or oral
permission to embalm. TEX.REV. CIV. STAT.ANN. $3(H)(ll) (Vernon Supp. 1999).

        Now we turn to your question regarding price disclosures: “When an independent contractor
performs embalming services for a funeral establishment, is any person (the independent contractor
or the funeral establishment) required to disclose to the consumer the price charged by the
independent contractor to the funeral establishment for embalming services? (See also FTC
regulations at 16 C.F.R. 453 (1999) et seq.).” Request Letter, supra, at 2 (question no. 2). This
question requires the review of a number of statutory and regulatory provisions.

        Section l(S) of article 4582b defines the terms “retail price list” or “general price list” as

                a printed or typewritten list of the retail price of items or services
                provided by the funeral establishment, including: (1) transferring the
                deceased individual to the funeral home; (2) embalming; (3) use of
                funeral establishment facilities for viewing the deceased, (4) use of
                funeral establishment facilities for funeral services; (5) use ofhearses;
                (6) use of limousines; (7) caskets; (8) outer enclosures; and (9) other
                itemized services provided by funeral establishment staff.

TEX.REV. Crv. STAT.ANN. art. 4582b 5 l(S) (Vernon Supp. 1999). A licensee may be disciplined
for failing to provide a retail price list to an individual inquiring in person about any funeral service
or merchandise. Id. 5 3(H)(22)(B).

         A Commission rule, 22 TEX.ADM~N.CODE5 203.7, provides that it is an unfair or deceptive
act or practice for a funeral provider to fail to furnish accurate price information “disclosing the cost
to the purchaser for each of the specific funeral goods and funeral services used in connection with
the disposition of deceased human bodies, including at least the price of embalming” and certain
other listed items. 22 TEX. ADMIN. CODE 5 203.7(a) (1998). The rule lists “preventive
requirements” a tinera provider must adhere to prevent these unfair or deceptive acts or practices.
Id. 5 203.7(b). The rule defines the term “funeral provider” as “[alny person, partnership or
corporation that sells or offers to sell funeral good and funeral services to the public.” Id. 9 203.1.
This rule appears to be modeled on a Federal Trade Commission rule, 16 C.F.R. 5 453.2 (1999),
governing price disclosures in the funeral industry.
The Honorable Ken Armbrister - Page 13            (JC-0059)




       In addition, section l(T) defines the terms “written memorandum” or “funeral purchase
agreement” to mean:

               a written statement that itemizes the cost of funeral services or
               merchandise selected by a customer from the retail price list. The
               memorandum must also state the amount paid or owed to another
               person by the funeral establishment on behalf of the customer and
               each fee charged the customer for the cost of advancing funds or
               becoming indebted to another person on behalf of the customer.

TEX.REV.Crv. STAT.ANN.art. 4582b 5 l(T) (Vernon Supp. 1999). The Commissionmay discipline
a licensee for failure to provide a written memorandum under the following provision:

                        Failure by any person arranging for funeral services or
                merchandise to provide each customer at the conclusion of the
                arrangement process a written memorandum or funeral purchase
                agreement signed by the funeral director making the arrangements
                itemizing the cost of funeral services and funeral merchandise
                selected by the customer.

Id. 4 3(H)(23). Itemization of costs for a customer who has selected a package arrangement based
on “unit pricing” is satisfied by “a written memorandum that itemizes the discount provided by the
package arrangement.” See id. However, “[tlhe use of unit pricing does not affect the presentation
of the retail price list.” Id.

        Both article 4582b and the Commission rules require a funeral establishment (or, in the case
of the rule, “a funeral provider”) to provide the customer with a price list. It is clear from section
l(S) of article 4582b that this is a list of retail prices, i.e., prices charged to the customer for items
or services provided by the funeral establishment. See id. 5 l(S) (describing list as “list ofthe retail
price of items or services provided by the funeral establishment”). The Commission rule regarding
price disclosures likewise refers to retail prices, see 22 TEX.ADMIN.CODE8 203.7@)(2)(A), (3)(A),
(4)(B) (1998), as does the federal rule, see 16 C.F.R. 5 453,2(b)(2)(i), (3)(i), (4)(ii) (1999). These
provisions do not require an embalmer who has no contractual relationship with the customer to
make price disclosures to the customer nor do they require the funeral establishment to disclose the
price charged to the funeral establishment for embalming by the embalmer.

         We note that article 4582b requires a funeral establishment to provide a customer with a
 written statement that itemizes the costs of funeral services or merchandise selected by a customer
 from the retail price list. See TEX. REV. CIV. STAT.ANN. art. 4582b 5 l(T) (Vernon Supp. 1999).
 The memorandum must also “state the amount paid or owed to another person by the funeral
 establishment on behalfof the customer and each fee charged the customer for the cost of advancing
The Honorable Ken Armbrister - Page 14             (JC-0059)




funds or becoming indebted to another person on behalf of the customer.” See id. Commission rules
define the term “cash advance item” as follows:

                Any item of service or merchandise described to a purchaser as a
                “cash advance,” “accommodation, ” “cash disbursement,” or similar
                term. A cash advance item is also any item obtained from a third
                party and paid for by the funeral provider on the purchaser’s behalf.
                Cash advance items may include, but are not limited to: cemetery or
                crematory services; pallbearers; public transportation; clergy
                honoraria; flowers; musicians or singers; nurses; obituary notices;
                gratuities and death certificates.

22 TEX. ADMIN. CODE 5 203.1 (1998). If a funeral establishment charges the customer for
embalming as an “amount paid or owed to another person by the funeral establishment on behalf of
the customer” or as a cash advance item, the cost of the embalming to the funeral establishment
would have to be disclosed in the written memorandum.

        Finally, with respect to consumer disclosure you ask if “compliance with the disclosure
requirements of 2[2] TAC, Sections 203.7 and 203.8 satisflies] consumer disclosure requirements
pertaining to embalming? If so, does compliance with the specific requirements of those sections
constitute an affirmative defense to administrative prosecution for alleged disclosure violations?”
Request Letter, supra, at 2 (question no. 4.)

          As discussed above, section 203.7 of the Commission rules provides that it is an unfair or
deceptive practice to fail to furnish accurate price information, including price information about
embalming, see 22 TEX.ADMIN.CODE5 203.7(a) (1998) and sets forth certain preventive practices
to which funeral providers must adhere, see id. 3 203.7(b). Section 203.7 includes provision
of the retail price of embalming on a general price list as a “preventive requirement.” Id.
§ 203.7(b)(4)(B)(vi); see also id. § 203,7(b)(4)(A)(ii) (special rules regarding availability of price
list in certain circumstances involving in-person request for authorization to embalm). Section 203.8
is similar to 203.7, but pertains to misrepresentations. It provides that it is a deceptive act or practice
to falsely represent that state or local law requires embalming or to fail to disclose that embalming
is not required by law. Id. 5 203.8(a)(l). This rule requires a funeral provider to not represent that
embalming is required for direct cremation, immediate burial, or a closed casket funeral in certain
circumstances, id. 3 203,8(a)(2)(A), and to place a disclosure on the general price list regarding the
need for embalming, id. 5 203.8(a)(2)(B). (Like section 203.7, this rule appears to be modeled on
a federal regulation, 16 C.F.R. 5 453.3 (1999).)

        In addition, as discussed above, section 203.10 of the Commission rules includes certain
required disclosures regarding payment for embalming if permission was not obtained prior to
embalming. Furthermore, section 203.22 requires the use of certain forms ifpermission to embalm
is given in writing. And finally, as we have noted, the Federal Trade Commission regulations, many
of which have been incorporated into the Commission rules, also contain consumer disclosure
The Honorable Ken Armbrister - Page 15                  (JC-0059)




requirements specific to embalming. See 16 C.F.R. $5 453,2(b)(4)(ii)(F), 453.3(a), 453.5 (1999).
Accordingly, compliance with only sections 203.7 and 203.8 of the Commission rules does not
satisfy all consumer disclosure requirements for embalming.

       In sum, consumer disclosure requirements pertaining to embalming are contained in sections
203.10 and 203.22 ofthe Commission rules and the federal regulations as well as sections 203.7 and
203.8 ofthe Commission rules. Although compliance with the requirements ofthese rules regarding
embalming is certainly a defense to administrative proceedings for their violation, we cannot resolve
in an attorney general opinion whether any particular conduct in fact violates article 4582b, a
Commission rule, or federal regulation!

         IV. COMMISSION            INVESTIGATORS

      Your remaining questions involve the authority of the Commission to employ investigators.
You ask the following:

                  Is the Texas Funeral Service Commission prohibited from hiring as
                  an investigator a person who does not meet the requirements set out
                  in section 6D(f) [of article 4582b]?

                  Can a person hired by the Funeral Service Commission as an
                  inspector perform the duties of an investigator, if he or she lacks the
                  requisite qualifications?

Request Letter, supra, at 3 (question nos. 10, 11).

        Section 2(H) of article 4582b generally authorizes the Commission to “employ such
inspectors, clerical and technical assistants, legal counsel other than the attorney general, and an
Executive Director, as may be determined by it to be necessary to carry out the provisions of this
Act, and the terms, conditions and expenses of such employment shall be determined by the
commission.” TEX. REV. Qv. STAT. ANN. art. 4582b, 5 2(H) (Vernon Supp. 1999). The
Commission may delegate to the executive director the power to issue subpoenas. See id. 5 2(L).
In addition, section 6D(f) provides as follows:

                  The commission shall employ or contract for the services of one or
                  more persons to investigate complaints ofconsumer interest and other
                  complaints received by the commission. A person who is subject to
                  regulation under this Act may not serve as an investigator. To serve


          ‘See Tex. Att’y Gen. Op. Nos. K-0007 (1999) at 5 (“[tlhis office does not make fact fmdings”); DM-383
 (1996) at 2 (questions of fact are inappropriate for opinion process); DM-98 (1992) at 3 (questions of fact cannot be
 resolved in opinion process); H-56 (1973) at 3 (improper for Attorney General to pass judgment on matter that would
 be question for jury determination); M-187 (1968) at 3 (Attorney General cannot make factual fmdings).
The Honorable Ken Armbrister - Page 16              (JC-0059)




               in this position in a contractual capacity, a personmust be licensed as
               a private investigator under state law. To serve in this position as an
               employee of the commission, a person must:

               (1) hold a current license as a private investigator in this state;

               (2) have been previously licensed under state or federal law as a
               private investigator; or

               (3) have been previously employed by a local, state, or federal law
               enforcement agency as an investigator.

Id. 5 6D(f)

        Although section 2(H) grants the Commission general authority to employ staff, section
6D(f) requires the Commission to employ or contract for the services of investigators to investigate
complaints and expressly provides for their qualifications. If the Commission contracts for the
services of an outside investigator, the investigator must be licensed as a private investigator under
state law. Id. 5 6D(f). If the Commission employs in-house an investigator, the investigator must
meet one of the three qualifications listed in subsections (1) through (3). A person employed by the
Commission as an inspector may serve as an investigator only if he or she meets one of these three
qualifications. See id. $ 6D(f)(l)-(3).

         In its brief, the Commission suggests it is unable to comply with section 6D(f). It contends
that it is unable to employ an investigator who meets the qualifications of subsections (1) or (2)
because “Texas law does not authorize the issuance of a license to an individual private
investigator.” FSC Brief, supra, at 12. Although the Private Investigators and Private Securities
Agencies Act, TEX. REV. Crv. STAT.ANN. art. 4413(29bb) (Vernon 1976 & Supp. 1999), does not
generally require state employees to obtain a license, see id. 5 3(a)(2) (Vernon Supp. 1999) (Act does
not apply to employee of this state or its political subdivisions, with certain limited exceptions);
Bates v. State, 587 S.W.2d 121, 131 (Tex. Crim. App. 1979) (en bane) (Act “is concerned with the
licensing of private investigators and is patently inapplicable to [person] taking part in a criminal
investigation as an agent of the State”), neither does the Act appear to preclude an individual from
obtaining a license, see TEX. REV. CIV. STAT.ANN. art. 4413(29bb), $5 13 (Vernon Supp. 1999)
(requiring “investigations company” to be licensed); 2(3) (defining “investigations company” to
include “any person”). Furthermore, if the Commission is unable to find applicants that meet the
qualifications of subsections (1) and (2) subsection (3) permits it to employ as an investigator a
person who has been previously employed as an investigator by a local, state, or federal law
 enforcement agency. And, if the Commission is unable to employ qualified investigators, it may
 contract with outside investigators.’


        ‘House Bill 3516, which has passed both Houses of the Texas Legislature and is awaiting the Goyemor’s
                                                                                                  (continued...)
The Honorable Ken Annbrister - Page 17                (JC-0059)




                                            SUMMARY

                         Because article 4582b requires each funeral establishment to
                 have an on-site embalming room, see TEx. REV. CIV. STAT. ANN. art.
                 4582b, 5 4(C) (Vernon Supp. 1999), a funeral establishment may not
                 designate an off-site embalming facility to satisfy this statutory
                 requirement. However, a licensed embalmer may work as an
                 independent contractor for a funeral establishment on the premises of
                 the funeral establishment or in the embalming room of another
                 licensed funeral establishment.

                         Neither article 4582b nor the Texas Funeral Service
                 Commission rules, see 22 TEX. ADMIN.CODE ch. 203 (1998), require
                 a funeral establishment to make disclosures about the location of
                 embalming when permission to embalm is given orally. Although
                 permission to embalm given to the funeral establishment is sufficient
                 and the embalmer may rely on the permission obtained by the funeral
                 establishment, an embalmer who embalms a body as an independent
                 contractor will not necessarily escape discipline under section
                 3(H)(ll) of article 4582b ifthe funeral establishment failed to obtain
                 written or oral permission, or failed to make a reasonable effort to
                 obtain permission, to embalm.

                          Both article 4582b and the Commission rules require a funeral
                  establishment to provide a customer with a retail price list for items
                  or services provided by the funeral establishment. These provisions
                  do not require an embalmer who has no contractual relationship with
                  the customer to make price disclosures to the customer nor do they
                  generally require the funeral establishment to disclose the price
                  charged to the funeral establishment for embalming by the embalmer.

                          If the Commission employs in-house an investigator, the
                  investigator must meet one ofthe three qualifications listed in section




          ‘(...conthued)
 signature, would amend section 6D(f) to delete any investigator qualifications. See Act of May 24, 1999,76th Leg.,
 RX, H.B. 3516 (to be codified at TEX. REV.Crv. STAT.ANN.art. 4582b) (amending section 6D(f) of article 4582b).
The Honorable Ken Armbrister - Page 18        (JC-0059)




              6D(f)( l)-(3) of article 4582b. A person employed by the Commission
              as an inspector may serve as an investigator if he or she meets only
              one of these three qualifications.




                                            JOHN     CORNYN
                                            Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Mary R. Crouter
Assistant Attorney General